UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                 X

MASPETH FEDERAL SAVINGS AND LOAN
ASSOCIATION,
                 Plaintiff,             '
     -against-

ISRAEL RUBINSTEIN, OFER RUBINSTEIN,
ANDREW J. MARCHESE,CARMEN
MARCHESE,ANN FORGIONE,RICHARD
FORGIONE,HANNA GOSKI, GEORGE J.
GRASSO,MARGIE A. GRASSO,JOSEPH A.
FERRARA,JO-ANN FERRARA,NELLY
ILYASOV,RUTH M.CUADROS,SANDRA L.
WEBER ANTHONY L. ZIELENSKI,
KATHLEEN J. ZIELENSKI, MOLLIE
COLASURDO,ALEXANDRA BINYAMIN,
NERIK FATTAHOV,MALGORZATA
JEMIELITY, ROMAN JEMIELITY,ERIKA
ROSSI, MARK NEMETH, MARY ANN
MOREA,MICHAEL D. MOREA,YAKOV            xiriT for ptirt TCATTON
KAYUMOV,NELYA BABAISAKOVA,              ORnF.^
HARRY MILES RUUD, MARY ANN
AHEARNE,IRENE DENIS,KATARZYNA           17-CV-723(CBA)(PK)
ROGAN,SVETLANA MULLOKANDOVA,
YULIYA MASTUROV,KONSTANTIN
YEVINZON,PATRICIA SWINEY,DORIS
SWINEY,PETER FAKHLAYEV,CATHERINE
DONOVAN,COLLEEN DONOVAN,IRVING
GORDON,PAMELA CHADROFF,LUCILLE
OFF, ASHIROVE STANISLAV,JAVIER J.
ZAPATA,MICHAELYUSPOV,
ALEKSANDER PINKHASOV,JADWIGA
WYSZETYCKA,MAREK KIYASHKA,
YASAYEV YURIY,IGOR BORUKHOV,
RACHMIN ABDURACHMANN,ALLA
ABDURACHMANNA,VINCENT A. NIZZA,
DEBRA A. NIZZA, ANNE BADALAMENTI,
ANNEMARIE BADALAMENTI,PLAZA
TORAH CENTER CONGREGATION &
YESHIVA BAIS YECHESKEL,YVONNE
ANGELASTRO,GERARD ANGELASTRO,
CHARLENE WEISS,JAE JUL HONG,
MYUNG HEE HONG,TOM ARDELJAN,
URSULA ROSENHAMMER,RICHARD

                                    I
ROSENHAMMER,HAR-KAY REALTY
CORP.,ROMAN KATANOV, MEYER
YUSUPOV,ZINAIDA YUSUPOV,KAREKIN
KOPARANIAN,HILDA KOPARANIAN,
FRANCES DIPOMPO,PIKA MULTANI,
DOMINICK NAPOLITANO,CELINA
NAPOLITANO, WEI ZHAO,PAANAV J.
VAKIL,BHAVI VAKIL,SUSAN
ACQYASONTA,CARLO ACQUASONTA,,
BARBARA JERABEK,JAMES M.JERABEK,
MARY WALDRON,JOHN WALDRON,
JAMES MAKIN,DEBORAH A. MAKIN,JOSE
L. SOTO,BIANCA MIHAI,TERESA
PSZENICZNY, HERMAN R. BERKOWITZ,
FREDERICK A. SUZEL, JR., MATTHEW
GANIARIS,JOYCE MCDONOUGH,HOK
MING LEE,CHUI PING LEE,ALEXANDER
COHEN,JOHN M. JORGENSEN,EDWARD
HOVNANIAN,GRETA HOVNANIAN,
KAMAL M. DARWISH,ANGELO
SOLLECITO,SELENA ZHANG,MADELYN
PFISTER,JULIA HELLEN DIB, CARMEN
GALINDO-MOLINA,RUBEN MOLINA,
LUCIANA LEVI, YUBOV YAMPOLSKY AND
ILYA KESSELMAN,CATHYANN TULLY,
ALBERT YAKUBOV,KARPIS
DEMIRCHYAN,TAGUI DEMIRCHYAN,
ROMAN BABADZHANOV,IRINA
DZHURAYEV,MOSSAD AZIZ, JOANNE R.
MUGNO,MICHAEL MUGNO,EDWARD
JACKOWSKI,and MARY JACKOWSKIET,
                     Defendants.
                                              X

AMON,United States District Judge:

       Maspeth Federal Savings and Loan Association ("Maspeth") brought this interpleader

action against 122 individuals who lost much of the contents of their safe deposit boxes when

Maspeth's Rego Park branch was burglarized. (D.E.# 332 ^ 132.) Maspeth was able to recover

$588,325.00 in cash from the floor ofthe vault(the "Recovered Currency")and requested that the

Court enter an order setting forth how the Recovered Currency should be distributed. (Id   14,

16.) Maspeth deposited the Recovered Currency with the Court and was discharged from further
liability in this case. (D.E. #331.) The Court referred the determination of how the Recovered

Currency should be distributed to the Honorable Peggy Kuo, United States Magistrate Judge. On

January 10, 2019, Judge Kuo submitted a Corrected Report and Recommendation ("Corrected

R&R")outlining a recommended distribution of the funds. (D.E.# 441.)

       No party has objected to the R&R,and the time for doing so has passed. When deciding

whether to adopt a report and recommendation, a district court "may accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S.C.

§ 636(b)(1). To accept those portions ofthe R&R to which no timely objection has been made,"a

district court need only satisfy itself that there is no clear error on the face of the record." Jarvis

V. N. Am.Globex Fund. L.P., 823 F. Supp.2d 161,163(E.D.N.Y. 2011)(internal quotation marks

and citation omitted).

       The Court has reviewed the record and, finding no clear error, adopts the Corrected R&R

as the opinion of the Court. The Clerk of Court is respectfully directed to disburse the Recovered

Currency from the Registry of the Court in accordance with the "Pro Rata Distribution of the

Recovered Currency" table on pages five and six of the Corrected R&R. To ensure the proper

distribution ofthe Recovered Currency, the Court grants the requests made in Docket Entries 442,

443, and 444, and instructs the Clerk of Court to disburse the funds accordingly. Once

disbursement is complete, the Clerk of Court is respectfully directed to close this case.

SO ORDERED.


Dated: May 23, 2019                                      s/Carol Bagley Amon
       Brooklyn, New York
                                                       Carol Bagley Amoi
                                                       United States District Judge
